Case 2:17-cv-00125-GJQ-MV ECF No. 87, PageID.477 Filed 02/23/21 Page 1 of 1




                      UNITED STATES OF DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN

                                 MINUTES
      Case Number               Date                 Time                  Judge

     2:17-cv-125 GJQ          2/23/2021       9:58 am – 10:09 am      Maarten Vermaat

                                  CASE CAPTION

                        Lorenzo Johnson #176204 v Fred Govern

                                  APPEARANCES
      Attorney:                                       Representing:
 Plaintiff in pro per

 James T. Farrell                           Defendant


                                  PROCEEDINGS


 NATURE OF HEARING: Telephone Status Conference

 Jury trial currently scheduled for April 19, 2021 adjourned because the Marquette
 Courthouse cannot accommodate a jury trial due to the covid pandemic and
 construction.

 Trial will be scheduled for the July docket before Hon. Hala Y. Jarbou. Case
 Management Order will issue.

 Both parties agree that a settlement conference would not be productive at this
 time, but will contact the Court if they change their minds in the future.

 If trial is not held in July, the Court will set the case for a scheduling conference
 and discuss the parties’ options.



                        Proceedings Recorded on the Bridgeline
                              Deputy Clerk: C.A. Moore
